UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1785



In Re:   THOMAS W. HILL,

                                                           Debtor.

-------------------------

THOMAS W. HILL,


                                                Debtor - Appellant,

           versus


D. SAMUEL NEILL; BOYD B. MASSAGEE, JR.; ERVIN
W. BAZZLE; MARGARET M. HUNT; JEFFREY P. HUNT;
GARFORD TONY HILL; JEWELL ANNE HILL; WILLIAM
LLOYD GARRISON; BARBARA HILL GARRISON,

                                             Creditors - Appellees,

           and


DAVID R. HILLIER,

                                                           Trustee.



                             No. 04-2471



In Re:   THOMAS W. HILL,

                                                            Debtor.

------------------------
THOMAS W. HILL,

                                                 Debtor - Appellant,

          versus


D. SAMUEL NEILL; BOYD B. MASSAGEE, JR.; ERVIN
W. BAZZLE; MARGARET M. HUNT; JEFFREY P. HUNT;
GARFORD TONY HILL; JEWELL ANNE HILL; WILLIAM
LLOYD GARRISON; BARBARA HILL GARRISON,

                                              Creditors - Appellees,

          and

DAVID R. HILLIER,

                                                            Trustee.



Appeals from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-04-55-1; BK-03-11498)


Submitted:   March 30, 2005              Decided:    April 28, 2005


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Loose, Asheville, North Carolina, for Appellant. David
G. Gray, Jr., WESTALL, GRAY, CONNOLLY & DAVIS, P.A., Asheville,
North Carolina, for Appellees; David R. Hillier, GUM, HILLIER &
McCROSKEY, P.A., Asheville, North Carolina, for Trustee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In No. 04-1785, Thomas W. Hill appeals from the district

court’s order dismissing as moot his appeal from the bankruptcy

court’s    order    denying    his   motion    to    dismiss   an   involuntary

Chapter 7 petition filed against him by the Appellees.               In No. 04-

2471, Hill appeals from the district court’s order that denied his

motion to reconsider a prior order and dismissed as untimely his

appeal    from    the   bankruptcy   court’s    order    for   relief     in   the

underlying    bankruptcy      proceeding.      Our    review   of   the   record

included on appeal, the opinions of the courts below, and the

parties’ briefs discloses no reversible error.                 Accordingly, we

grant the Appellees’ motion to consolidate these appeals and affirm

for the reasons stated by the district court.              See Hill v. Neill

(in re Hill), Nos. CA-04-55-1; BK-03-11498 (W.D.N.C. filed June 10,

2004 &    entered June 15, 2004; filed Oct. 12, 2004 & entered Oct.

14, 2004).       We deny Hill’s motion for summary remand and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        AFFIRMED




                                     - 3 -